AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Middle District
                                                 __________         of North
                                                             District        Carolina
                                                                       of __________

                  United States of America
                             v.                                    )
                                                                   )        Case No.    1:19CR326-1
                SHANNON EUGENE SMITH                               )
                                                                   )
                                                                   )
                                                                   )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      SHANNON EUGENE SMITH                                                                               ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                         u Superseding Indictment        u Information        u Superseding Information             u Complaint
u Probation Violation Petition            u Supervised Release Violation Petition        u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Felon in possession of a firearm in violation of 18:922(g)(1) and 924(a)(2).

  The United States Attorney request a detention hearing.




Date:         06/25/2019                                                                /s/ John S. Brubaker, Clerk
                                                                                          Issuing officer’s signature

City and state:       Greensboro, NC                                                    Carol Butler, Deputy Clerk
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title




                            Case 1:19-cr-00326-UA Document 3 Filed 06/26/19 Page 1 of 1
